Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 15-BG-295

IN RE: RICHARD A. JULIANO,
                      Petitioner.
Bar Registration No. 465761                              BDN: 29-15

BEFORE:        Glickman and Thompson, Associate Judges, and Reid, Senior Judge.

                                       ORDER
                                 (FILED - April 2, 2015)

       On consideration of Bar Counsel’s report regarding petitioner’s petition for
reinstatement wherein Bar Counsel informs the court that Mr. Juliano has
demonstrated that he is fit to resume the practice of law, and it appearing that
petitioner is eligible to file the petition for reinstatement, see In re Juliano, 912 A.2d
553 (D.C. 2006), and it further appearing that Mr. Juliano has been reinstated by the
state of Illinois, it is

       ORDERED that petitioner’s petition for reinstatement is granted. It is

       FURTHER ORDERED that Richard A. Juliano is hereby reinstated to the Bar
of the District of Columbia.

                                     PER CURIAM